Dismissed and Memorandum Opinion filed April 6, 2006








Dismissed and Memorandum Opinion filed April 6, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00057-CV
____________
 
GEORGE K. SHEFFIELD, Appellant
 
V.
 
JOHN GIBSON, Appellee
 

 
On Appeal from the
190th District Court
Harris County, Texas
Trial Court Cause
No.
02-26522
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed December 14, 2005.
On March 30, 2006, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.       
PER CURIAM
Judgment rendered and Memorandum
Opinion filed April 6, 2006.
Panel consists of Justices Hudson, Fowler, and
Seymore.